DETAILED ACTION
This Office action is in response to the application filed on March 10, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on March 10, 2021.  These drawings are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: 
It appears that “a sensed voltage across the falling to reach” in lines 7-8, should be “a sensed voltage across the capacitor falling to reach”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Pub. No. 2016/0190845 A1, reference provided as part of the Information Disclosure Statement “IDS”).

In re claim 1, Chen discloses a device (Fig.3) for discharging a capacitor (capacitor C), comprising: 
a resistive component (comprising T1-T6 and R1-R10) having a resistance value selectable from among at least three resistance values (Para. 0020-0027), wherein said resistive component is configured to be connected in parallel with the capacitor (See Fig. 3); and 
a circuit (control circuit generating control signal CTL) configured to select the resistance value of the resistive component (Para. 0029-0034); 
wherein, during a discharge of the capacitor, the circuit is configured to change from a current resistance value to a next resistance value in response to a sensed voltage across the falling to reach a threshold level associated with said next resistance value (Para. 0029-0034).

In re claim 2, Chen discloses wherein the next resistance value is less than the current resistance value (Para. 0029-0034).

In re claim 3, Chen discloses (Fig.3) wherein the resistive component comprises resistive elements (R1-R10) and thyristor switches (Para. 0020) coupled together between a first terminal of the resistive component and a second terminal of the resistive component (Fig.3), the circuit being configured to control each of said thyristor switches of the resistive component (Para. 0029-0034).

In re claim 4, Chen discloses (Fig. 3) wherein the resistive elements (R1-R10) and the thyristor switches (Para. 0020) are coupled together so that each of said at least three resistance values is determined by a corresponding combination of states of said thyristor switches (Para. 0029-0034).

In re claim 5, Chen discloses (Fig. 3) wherein the resistive elements (R1-R10) and the thyristor switches (Para. 0020) are configured so that the resistive component corresponds to an open circuit when all the thyristor switches are off (Para. 0029-0034).

In re claim 6, Chen discloses (Fig. 3) wherein the resistive elements (R1-R10) and the thyristor switches (Para. 0020) are configured so that, during said discharge of the capacitor, each selection of a resistance value of the resistive component results from a turning on of one of said thyristor switches associated with this resistance value (Para. 0029-0034).

In re claim 7, Chen discloses (Fig. 3) wherein the resistive component comprises as many branches in parallel between the first and second terminals of the resistive component as resistive elements, each branch comprising one of the resistive elements in series with one of the thyristor switches (Para. 0020).

In re claim 8, Chen discloses (Fig. 3) wherein the resistive elements (R1-R10) and a first one of said thyristor switches (Para. 0020) are in series between the first and second terminals of the resistive component, each of said thyristor switches except for the first thyristor switch being configured to bypass one of said resistive elements in the on state (Para. 0029-0034).

In re claim 9, Chen discloses wherein the circuit is configured to receive information indicating that the capacitor should be discharged (Para. 0029-0034).

In re claim 10, Chen discloses wherein, in the absence of receipt of information indicating that the capacitor should be discharged, the device is configured so that a maximum value of the resistive component is selected (Para. 0029-0034).

In re claim 11, Chen discloses a device (Fig.3) for discharging a capacitor (capacitor C), comprising: 
a resistive component (comprising T1-T6 and R1-R10) having a resistance value selectable from among at least three resistance values (Para. 0020-0027), wherein said resistive component is configured to be connected in parallel with the capacitor (See Fig. 3); and 
a circuit (control circuit generating control signal CTL) configured to select the resistance value of the resistive component (Para. 0029-0034); 
wherein, during a discharge of the capacitor, the circuit is configured to change from a current resistance value to a next resistance value in response to an amount of time associated with the next resistance value elapsing since selection of current resistance value (Para. 0029-0034).

In re claim 12, Chen discloses wherein the next resistance value is less than the current resistance value (Para. 0029-0034).

In re claim 13, Chen discloses (Fig.3) wherein the resistive component comprises resistive elements (R1-R10) and thyristor switches (Para. 0020) coupled together between a first terminal of the resistive component and a second terminal of the resistive component (Fig.3), the circuit being configured to control each of said thyristor switches of the resistive component (Para. 0029-0034).

In re claim 14, Chen discloses (Fig. 3) wherein the resistive elements (R1-R10) and the thyristor switches (Para. 0020) are coupled together so that each of said at least three resistance values is determined by a corresponding combination of states of said thyristor switches (Para. 0029-0034).

In re claim 15, Chen discloses (Fig. 3) wherein the resistive elements (R1-R10) and the thyristor switches (Para. 0020) are configured so that the resistive component corresponds to an open circuit when all the thyristor switches are off (Para. 0029-0034).

In re claim 16, Chen discloses (Fig. 3) wherein the resistive elements (R1-R10) and the thyristor switches (Para. 0020) are configured so that, during said discharge of the capacitor, each selection of a resistance value of the resistive component results from a turning on of one of said thyristor switches associated with this resistance value (Para. 0029-0034).

In re claim 17, Chen discloses (Fig. 3) wherein the resistive component comprises as many branches in parallel between the first and second terminals of the resistive component as resistive elements, each branch comprising one of the resistive elements in series with one of the thyristor switches (Para. 0020).

In re claim 18, Chen discloses (Fig. 3) wherein the resistive elements (R1-R10) and a first one of said thyristor switches (Para. 0020) are in series between the first and second terminals of the resistive component, each of said thyristor switches except for the first thyristor switch being configured to bypass one of said resistive elements in the on state (Para. 0029-0034).

In re claim 19, Chen discloses wherein the circuit is configured to receive information indicating that the capacitor should be discharged (Para. 0029-0034).

In re claim 20, Chen discloses wherein, in the absence of receipt of information indicating that the capacitor should be discharged, the device is configured so that a maximum value of the resistive component is selected (Para. 0029-0034).

In re claim 21, Chen discloses a device (Fig.3) for discharging a capacitor (capacitor C), comprising: 
a resistive component (comprising T1-T6 and R1-R10) having a resistance value selectable from among at least three resistance values (Para. 0020-0027), wherein said resistive component is configured to be connected in parallel with the capacitor (See Fig. 3); and 
a circuit (control circuit generating control signal CTL) configured to select the resistance value of the resistive component by selectively turning on a switch circuit associated with each resistance value (Para. 0029-0034); 
wherein, during a discharge of the capacitor, the circuit is configured to change from a current resistance value to a next resistance value in response to confirming that the switch circuit associated with the current resistance value is turned on before turning on the switch circuit associated with the next resistance value (Para. 0029-0034).

In re claim 22, Chen discloses wherein the next resistance value is less than the current resistance value (Para. 0029-0034).

In re claim 23, Chen discloses (Fig.3) wherein the resistive component comprises resistive elements (R1-R10) and switch circuits (T1-T6) coupled together between a first terminal of the resistive component and a second terminal of the resistive component (Fig.3), the circuit being configured to control each of said switch circuits of the resistive component (Para. 0029-0034).

In re claim 24, Chen discloses (Fig. 3) wherein the resistive elements (R1-R10) and the switch circuits (T1-T6) are coupled together so that each of said at least three resistance values is determined by a corresponding combination of states of said switch circuits (Para. 0029-0034).

In re claim 25, Chen discloses (Fig. 3) wherein the resistive elements (R1-R10) and the switch circuits (T1-T6) are configured so that the resistive component corresponds to an open circuit when all the switch circuits are off (Para. 0029-0034).

In re claim 26, Chen discloses (Fig. 3) wherein the resistive elements (R1-R10) and the switch circuits (T1-T6) are configured so that, during said discharge of the capacitor, each selection of a resistance value of the resistive component results from a turning on of one of said switch circuits associated with this resistance value (Para. 0029-0034).

In re claim 27, Chen discloses (Fig. 3) wherein the resistive component comprises as many branches in parallel between the first and second terminals of the resistive component as resistive elements, each branch comprising one of the resistive elements in series with one of the switch circuits (T1-T6).

In re claim 28, Chen discloses (Fig. 3) wherein the resistive elements (R1-R10) and a first one of said switch circuits (T1-T6) are in series between the first and second terminals of the resistive component, each of said switch circuits except for the first switch circuit switch being configured to bypass one of said resistive elements in the on state (Para. 0029-0034).

In re claim 29, Chen discloses wherein the circuit is configured to receive information indicating that the capacitor should be discharged (Para. 0029-0034).

In re claim 30, Chen discloses wherein, in the absence of receipt of information indicating that the capacitor should be discharged, the device is configured so that a maximum value of the resistive component is selected (Para. 0029-0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838